 Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 1 of 14 PageID #: 371




                             L]NITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA.                           )
                                                     )
     Plaintiff,                                      )
                                                     )

                                                     )   No.4:16 CR 160 AGF
 MARIO ESCOTO,                                       )
                                                     )
     Defendant.                                      )
                                                     )

                                GUILTY PLEA AGREEMENT

       Come now the parties and hereby agree, as follows:

1.   HIIS,
       The parties are the defendant, Mario Escoto (hereinafter "Defendant"), represented by

defense counsel, Daniel Schattnik, and the United States of America (hereinafter "United States"

or "Govemment"), represented by the Office of the United States Attomey for the Eastem

District of Missouri. This agreement does not, and is not intended to, bind any govemmental

office or agency other than the United States Attomey for the Eastem District of Missouri. The

Court is neither a party to nor bound by this agreement.

2. GUILTYPLEA:

       Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the

defendant's voluntary plea of guilty to Count Two of the Indictrnent, the govemment agrees to

move for the dismissal as to the defendant ofCounts One and Three at the time ofsentencing.

Moreover, the United States agrees that no further federal prosecution will be brought in this




                                                 I
 Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 2 of 14 PageID #: 372




District relative to the defendant's possession and use of unauthorized access devices on between

January I, 2015 and December 31, 2015, of which the Government is aware at this time.

       In addition, the parties have agreed to make a non-binding recommendation to the Court

that the defendant be sentenced to a term of probation. The parties acknowledge that the Court

is not bound by the parties' recommendation.

3. ELEMENTS:

       As to Count Two, the defendant admits to knowingly violating Title 18, United States

Code, Section, 1028(a)(7) and admits there is a factual basis for the plea and further fully

understands that the elements of the crime are:


        I.     The defendant knowingly transferred, possessed, or used, without lawful authority,

               a means of identification of another person.

       2.      The defendant did so with the intent to commit, or to aid or abet, or in connection

               with, any unlawful activity that constitutes a violation of Federal law, or that

               constitutes a felony under any applicable State or local law.

       3.      The transfer, possession, or use of the means of identification was in or affected

               interstate or foreign commerce.


4. FACTS:

       The parties agree that the facts in this case are as follows and that the government would

prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

considered as relevant conduct pursuant to Section 1 B 1.3:




                                                  2
 Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 3 of 14 PageID #: 373




       On or about June 19, 2015, the defendant entered a TJ Maxx store in Des Peres, Missouri,

within the Eastem District of Missouri. The defendant selected an item from the sales floor and

proceeded to the   cashiers. The defendant gave the cashier the selected item, valued at $28.00,

and one   gift card, with a value of $ 150.00. The defendant gave the cashier        an access device

encoded with a Mastercard account number      *4105. The cashier completed           a transaction   which

charged account number *4105 with a purchase of       $ I 80.41   .   Upon completing that purchase, the

defendant then asked the cashier to use the same access device encoded with account number

*4105 to complete the purchase of a second $ 150.00 gift card. The cashier completed the

purchase which charged account number *4105 with a purchase of             $   150.00. The defendant took

the merchandise and the two   gift cards and left the store.

       That same day, victim R.V. contacted the Des Peres Police Department and reported that

his First National Bank Mastercard debit card with account number t4105 had been used to

make several unauthorized purchases, including the two TJ Maxx pwchases described above.

R.V.'s account reflected that account number *4105 had been used to make three additional

purchases totaling $343.77 at two Des Peres retail stores in the twenty minutes following the TJ

Maxx transactions.

       The govemment would prove that R.V. is an actual person and that the defendant

knowingly possessed and used, without R.V.'s authorization, R.V.'s First National Bank

Mastercard account number *4105, which had been re-encoded on an access device card. The

government would also prove that account number i4105 is a number associated with a bank

account belonging to R.V. and therefore meets the definition of a "means of identification"

purswurtto 18 U.S.C. $1028(dX7).


                                                  J
 Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 4 of 14 PageID #: 374




       Further, the goverrrment would prove that the defendant possessed and used R.V.'s

access device card        with the intent to commit, or to aid or abet, or in connection with, unla*fitl

activity that constitutes a violation of Fedeml law, or that constitutes                 a   felony under any

applicable State or local law.

       The parties have agreed that the following transactions are considered relevant conduct in

that the govemment would prove that the defendant entered retail stores in the Eastem District                  of

Missouri and knowingly used fraudulent re-encoded credit cardVaccess devices to purchase

merchandise and gift cards:

        1.   On June 18, 2015, the defendant entered a TJ Maxx in St. Charles Missouri and used

             U.S. Bank Visa account number *1799 belonging to an actual person to purchase one

             $I   50.00   gift card and another item for        a   total of $ 176.85.

       2.    June 18,2015, the defendant entered a TJ Maxx store in Creve Coeur, Missouri and

             used U.S. Bank Visa account number * 1799 belonging to an actual person to

             purchase one $150.00            gift card and another item for      a   total of$166.06.

       3.    June 18,2015, the defendant entered a TJ Maxx store in Des Peres, Missouri and used

             a Bank of America Visa account numb€r *8014 belonging to an actual person to

             purchase two       $   150.00   gift cards.

       4.    June 19,2015, the defendant entered a TJ Maxx store in Creve Coeur, Missouri and

             used Visa account number *0614 belonging to an actual person to purchase two

             $   150.00   gift cards.




                                                            4
Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 5 of 14 PageID #: 375




     5   .   June 29, 20      15   , the defendant entered a TJ    Maxx store in Creve Coeur, Missouri and

             used Visa account number 14851 belonging to an actual person to purchase two

             $   I 50.00   gift cards and another items for    a   total of $326.77     .



     6.      June 29,2015,1he defendant entered a TJ Maxx store in Kirkwood, Missouri and

             used a U.S. Bank Visa account number *6717 belonging to an actual person to

             purchase one $150.00          gift card and another item, and, in     a separate transaction, used

             J.P. Morgan ChaseVisa account number *0207 belonging to an actual person to

             purchase a $150.00 gift card for a total of$321.65.

     7.      June 30, 2015, the defendant entered a TJ Maxx store in Creve Coeur, Missouri and

             used: Mastercard account number *9233 belonging to an actual person in an

             attempted purch.rse one $150.00 gift card; Mastercard account number i7863

             belonging to an actual person to purchase one $150.00 gift card; and Mastercard

             account number *7805 belonging to an actual person in an attempted purchase ofone

             $I   50.00    gift card.

     8.      July   1, 2015, the defendant entered a TJ        Maxx store in Kirkwood, Missouri and used

             Visa account number *4819 in an attempted purchase ofone                       $ 150   gift card and   used

             an American Express account number *3017 belonging to an actual person to

             purchase two $150.00          gift cards and another item for    a   total of$327.08.

     9.      July l, 2015, the defendant entered        a TJ   Maxx store in Des Peres, Missouri and used

             a   USAA Bank Visa account number *2499 belonging to M.B. to purchase two

             $150.00 gift cards and another item for a total of$314.1              l.




                                                          5
Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 6 of 14 PageID #: 376




       10. July 8, 2015, the defendant entered a TJ Maxx store in Kirkwood, Missouri and used

           Chase Visa account number *7787 belonging to an actual person to purchase one

           $150.00 gift card and in a separate transaction used Education Credit Unit Visa

           account number *6895 belonging to an actual person to purchase one $150.00 gift

           card.

       11. July 8, 2015, the defendant entered a Marshalls store in Creve Coeur, Missouri and

           used Visa account number *8632 belonging to an actual person to purchase one

           $150.00 gift card.

       12. July 8, 2015, the defendant entered a TJ Maxx store in St. Charles, Missouri and used

           Quest Credit Union Visa account number *8349 belonging to an actual person to

          purchase one $150.00 gift card.

       13. July 10, 2015, the defendant entered a Marshalls store in St. Peters, Missouri and used

           Synchrony Bank Mastercard account number *4260 belonging to D.W. to purchase

          one $150.00 gift card.

       14. On July 10, 2015, the defendant entered a TJ Maxx store in Des Peres, Missouri and

          used Mastercard account number *4260 belonging to an actual person to purchase

          two $150.00 gift cards.

       The parties agree that the government would prove that the defendant's conduct,

including relevant conduct, resulted in a loss amount between $15,000.00 and $40,000.00.

5. STATUTORY PENALTIES:

       The defendant fully understands that the maximum possible penalty provided by law for

 the crime to which the defendant is pleading guilty is imprisonment of not more than 15 years,


                                               6
 Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 7 of 14 PageID #: 377




a fine of not more than $250,000.00, or both such imprisonment and fine. The Court may also

impose a period of supervised release of not more than 3 years.

6. U.S. SENTENCING GUIDELINES: 2016 MANUAL:

        The parties acknowledge that this offense is affected by the U.S. Sentencing Guidelines

and that the actual sentencing range will be determined using both the Total Offense Level and

the defendant's Criminal History Category.

        However, because the parties have agreed to recommend that the Court sentence the

defendant to a term of probation, the parties will request a downward variance should the

Guidelines calculation result in a recommended sentence of imprisonment.

       a. Chapter 2 Offense Conduct:

       (1) Base Offense Level: The parties agree that the base offense level is 6, as found in

Section 2B 1.1(a)(2)

       (2) Specific Offense Characteristics: The parties agree that the following Specific

Offense Characteristics apply: (a) 4 levels should be added pursuant to Section 2B 1. I (b)(I )(C)

because the loss amount was more than $15,000.00 but less than $40,000.00; and (b) 2 levels

should be added pursuant to Section 2B 1.1(b)(2)(A)(i) because the offense involved 10 or more

victims.

       b. Chapter 3 Adjustments:

               (1) Acceptance of Responsibility: The parties agree that two levels should be

deducted pursuant to Section 3E1. l(a). The parties agree that the defendant's eligibility for this

deduction is based upon information presently known. If subsequent to the talcing of the guilty

plea the government receives new evidence of statements or conduct by the defendant which it


                                                  7
Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 8 of 14 PageID #: 378




believes are inconsistent with defendant's eligibility for this deduction, the govemment may

present said evidence to the courL and argue that the defendant should not receive all or part   of

the deduction pursuant to Section 3E1.1, without violating the plea agreement.

       (2) Other Adiustments: The parties      agree that the following additional adjustments

apply: None.

       c. Estimated Total Ofrense Level: The parties estimate that the Total Offense Level is

10.


       d. Criminal Historv:     The determination of the defendant's Criminal History Category

shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the

Presentence Report as to the defendant's criminal history and the applicable category. The

defendant's criminal history is known to the defendant and is substantially available in the

Pretrial Services Report.

       e.                                                            :   The parties agree that the

Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

Guideline despite the agreement herein and the parties shall not be pennitted to withdraw from

the plea agreement.

7. WAIVER OF APPEAL AND POST.CONVICTI ON RIGHTS:

       a. Appeal: The defendant has been fully apprised by defense counsel of the defendant's

rights conceming appeal and fully understands the right to appeal the sentence under Title 18,

United States Code, Section 3742.




                                                 8
Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 9 of 14 PageID #: 379




                 (l)   Non-Sentencing lssues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery, the guilty ple4 the constitutionality ofthe statute(s) to which defendant is

pleading guilty and whether defendant's conduct falls within the scope of the statute(s).

                 (2) Sentencinq Issues: In the event the Court    accepts the ple4 accepts the U.S.

Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing

Guidelines range, sentences the defendant within or below that ftnge, then, as part ofthis

agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

Similarly, the Govemment hereby waives all rights to appeal all sentencing issues otler than

Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

sentences the defendant    within or above that range.

        b.   Habeas Corous: The defendant agrees to waive all rights to contest the conviction or

sentence in any post-conviction proceeding, including one pursuant to Title 28, United States

Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance      of

counsel.

        c.   &gh!_@:              The defendant waives all rights, whether asserted directly or by a

representative, to request from any department or agency ofthe United States any records

pertaining to the investigation or prosecution of this case, including any records that may be

sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the

Privacy Act, Title 5, United States Code, Section 552(a).




                                                   9
Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 10 of 14 PageID #: 380




8. OTHER

         a.                                                                    :   The defendant agrees

to truthfully complete and sign forms as required by the United States Probation Office prior to

sentencing and consents to the release ofthese forms and any supporting documentation by the

United States Probation Office to the govemment.

         b, Civil or Administrative Actions not Barredl Effect on Other Governmental

Aggb:         Nothing contained herein limits the rights and authority of the United States to take

any   civil, tax, immigration/deportation or administrative action against the defendant.

         c.s@e:Pusuanttoarrysupervisedreleaseterm,theCourtwillimpose
standard conditions upon the defendant and may impose special conditions related to the crime

defendant committed. These conditions will be restrictions on the defendant to which the

defendant will be required to adhere. Violation of the conditions of supervised release resulting

in revocation may require the defendant to serye a term of imprisonment equal to the length          of

the term of supervised release, but not greater than the term set forth in   Title I 8, United   States

Code, Section 3583(e)(3), without credit for the time served after release. The defendant

understands that parole has been abolished

         d. Mandatorry    Special Assessment: Pursuant to Title 18, United States Code, Section

3013, the Court is required to impose a mandatory special assessment of$100 per count for a

total of $100.00, which the defendant a$ees to pay at the time of sentencing. Money paid by the

defendant toward any restitution or fine imposed by the Court shall be first used to pay any

unpaid mandatory special assessment.




                                                   t0
Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 11 of 14 PageID #: 381




         e.   @gj![!p[!9!q1@:           The defendant may be subject to immediate detention

pursuant to the provisions of Title 18, United States Code, Section 3143.

         f.   Fines. Restitution and Costs of Incarceration and Suoervision: The Court may

impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration

and costs of supervision. The defendant agrees that any fine or restitution imposed by the Court

will   be due and payable immediately. Pursuant to      Title   18, United States Code, Section 36634,

an order of restitution is mandatory for all crimes listed in Section     3663A(c). Regardless ofthe

Count ofconviction, the amount of mandatory restitution imposed shall include all amounts

allowed by Section 3663A(b) and the amount of loss agreed to by the parties, including all

relevant conduct loss. The defendant agrees to provide full restitution to all victims for the total

amount ofrestitution ordered by the Court.

         g,   @I9:        The defendant knowingly and voluntarily waives any right, title, and

interest in all items seized by law enforcement officials during the course oftheir investigation,

whether or not they are subject to forfeiture, and agrees not to contest the vesting of title ofsuch

items in the United States. The defendant agrees that said items may be disposed of by law

enforcement officials in any manner.

9. ACKNOWLEDGMENT AND WATVER OF THf, DEFENDANT' S RIGHTS:

         In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be

tried by ajury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the govenrment to prove the elements ofthe offenses against the defendant beyond a


                                                   ll
Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 12 of 14 PageID #: 382




reasonable doubt; the right not to    testiff; the right not to present any evidence; the right to be

protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to    testifr and present evidence and the right to compel the attendance

of witnesses. The defendant firther understands that by this guilty ple4 the defendant expressly

waives all the rights set forth in this paragraph.

        The defendant fully understands that the defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage     of

the proceeding. The defendant's counsel has explained these rights and the consequences of the

waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial

will, in fact, occur   and that the only action remaining to be taken in this case is the imposition    of

the sentence.

        The defendant is fully satisfied with the representation received from defense counsel.

The defendant has reviewed the govemment's evidence and discussed the govemment's case and

all possible defenses and defense witnesses with defense counsel. Defense counsel has

completely and satisfactorily explored all areas which the defendant has requested relative to the

govemmentrs case and any defenses.

10. VOLUNTARY NATURE OF THE GUILTY PLEA AI\iD PLEA AGREEMENT:

        This document constitutes the entire agreement between the defendant and the

goverrment, and no other promises or inducements have been made, directly or indirectly, by

any agent of the govemment, including any Department of Justice attomey, conceming any plea

to be entered in this case. In addition, the defendant states that no person has, directly or




                                                     12
Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 13 of 14 PageID #: 383




indirectly, threatened or coerced the defendant to do or refrain from doing anything in

connection with any aspect ofthis case, including entering a plea ofguilty.

       The defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea. The defendant further acknowledges that this guilty plea is made of the

defendant's own free   will   and that the defendant is, in fact,   guilty.

11. CONSEOUENCES OF POST-PLEA MISCONDUCT:

       After pleading guilty and before sentencing, if defendant commits any crime, other than

minor traflic offenses, violates any condition ofrelease that results in revocation, violates any

term of this guilty plea agreement, intentionally provides misleading, incomplete or untnrthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The Govemment may also, in

its discretion, proceed with this agreement and may advocate for any sentencing position

supported by the facts, including but not limited to obstruction ofjustice and denial   of

acceptance of responsibility.

12. NO RIGHT TO WITHDRAWGUILIYPLEA:

       Pursuant to Rule 1l(c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there   will   be no right to withdraw the plea entered under this agrcement, except




                                                     l3
Case: 4:16-cr-00160-AGF Doc. #: 111 Filed: 12/01/20 Page: 14 of 14 PageID #: 384
